DETAILED ACTION
	Claims 82-100 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	The claim to priority as a CON of 16/391,686, now USPN 10,624,878, filed on April 23, 2019, which is a CON of 15/764,988, now USPN 10,292,971, filed on March 30, 2018, which is a 371 filing of PCT/US16/54549 filed on September 29, 2016, which claims benefit of 62/235,900 is granted in the instant application.
Information Disclosure Statement
	The Information Disclosure Statement filed on November 23, 2020 has been considered by the Examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 82-100 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-29 of U.S. Patent No. 10,292,971.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same art specific subject matter.
The ‘971 patent is drawn to the method of treating a disorder mediated by the estrogen receptor in a patient by administering a compound according to claim 1 of the formula 
    PNG
    media_image1.png
    187
    182
    media_image1.png
    Greyscale
, which is the same genus as in instant claim 82.  Claim 25 details that the disease is selected from breast cancer, ovarian cancer, endometrial cancer, vaginal cancer, lung cancer, bone cancer, uterine cancer and endometriosis.  Claim 26 details that an additional compound selected from another anti-cancer agent is administered either in combination or in alternation with the claimed compound.  While the ‘971 patent does not claim any specific anti-cancer agents to be coadministered, the specification defines what is meant by an anti-cancer agent for co-administration in column 49, line 39 through column 50, line 17.  With respect to claims 89-100 that recite specific compounds of Formula I, the same claims with respect to the compounds are claimed in claims 2-22 of the ‘971 patent, meaning that claim 24 is interpreted to embrace these compounds and subgenera.  
While the claims of the ‘971 patent do not mention treatment to prevent the recurrence of cancer, the ‘971 patent defines the treatment of cancer to include treatment, adjuvant therapy, and neoadjuvant therapy before surgery:
“In some embodiments, a compound of the present invention is used to treat estrogen or progesterone receptor negative breast cancer.
Compounds provided herein can be used as the initial treatment of an estrogen modulated tumor for example, in patients who have never received previous hormonal therapy for advanced breast cancer, either by itself or in combination with one or more other anti-cancer agents, including targeted therapies, for example, a targeted therapy such as an mTOR inhibitor such as everolimus or rapamycin, a CDK4/6 inhibitor such as palbociclib (PD-0332991) (Pfizer), Abemaciclib (LY2835219) (Lilly) or LEE001 
Compounds provided by the present invention are also useful as adjuvant therapy after surgery to prevent recurrence. Such adjuvant use is often administered for several years, for instance up to 5 years, or 10 years after surgery and/or associated chemotherapy and radiotherapy have been concluded.
Compounds provided by the present invention are useful for the prevention of breast cancer in women at high risk and can be taken for any desired time period, including indefinitely. For example, a patient, typically a woman, with a family history of breast cancer, or who has been determined to carry a mutation in the BRCA1 or BRCA2 or other gene that predisposes a patient to breast cancer may choose to use such preventative treatment instead of a mastectomy or other intervention. Compounds described herein are also useful as neoadjuvants to shrink large tumors prior to surgical removal, both to enable breast conservative surgery and to reduce the risk of recurrence.”  See column 10, line 42 through column 11, line 10.  Therefore, the adjuvant and neoadjuvant therapies present in the instant claims would be interpreted to be encompassed by the general treatment claims of the ‘971 patent.
Therefore, the instant claims conflict with the ‘971 patent.
Claims 82-100 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,624,878.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same art specific subject matter.

    PNG
    media_image1.png
    187
    182
    media_image1.png
    Greyscale
, which is the same genus as in instant claim 82.  With respect to claims 89-100 that recite specific compounds of Formula I, the same claims with respect to the compounds are claimed in claims 1 and 15-24 of the ‘878 patent.
While the claims of the ‘878 patent do not mention treatment to prevent the recurrence of cancer, the ‘878 patent defines the treatment of cancer to include treatment, adjuvant therapy, and neoadjuvant therapy before surgery:
“In some embodiments, a compound of the present invention is used to treat estrogen or progesterone receptor negative breast cancer.
Compounds provided herein can be used as the initial treatment of an estrogen modulated tumor for example, in patients who have never received previous hormonal therapy for advanced breast cancer, either by itself or in combination with one or more other anti-cancer agents, including targeted therapies, for example, a targeted therapy such as an mTOR inhibitor such as everolimus or rapamycin, a CDK4/6 inhibitor such as palbociclib (PD-0332991) (Pfizer), Abemaciclib (LY2835219) (Lilly) or LEE001 (Novartis), herceptin, an antibody to or inhibitor of PD-1, PD-L1, or CTLA-4, or an inhibitor of or antibody to EGFR, PGFR or IGFR. Administration in combination can proceed by any technique apparent to those of skill in the art including, for example, separate, sequential, concurrent or alternating administration.
Compounds provided by the present invention are also useful as adjuvant therapy after surgery to prevent recurrence. Such adjuvant use is often administered for several years, for instance up to 5 
Compounds provided by the present invention are useful for the prevention of breast cancer in women at high risk and can be taken for any desired time period, including indefinitely. For example, a patient, typically a woman, with a family history of breast cancer, or who has been determined to carry a mutation in the BRCA1 or BRCA2 or other gene that predisposes a patient to breast cancer may choose to use such preventative treatment instead of a mastectomy or other intervention. Compounds described herein are also useful as neoadjuvants to shrink large tumors prior to surgical removal, both to enable breast conservative surgery and to reduce the risk of recurrence.”  See column 10, line 61 through column 11, line 29.  Therefore, the adjuvant and neoadjuvant therapies present in the instant claims would be interpreted to be encompassed by the general treatment claims of the ‘878 patent.
Therefore, the instant claims conflict with the ‘878 patent.
Conclusion
Claims 82-100 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626